Citation Nr: 0315331	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-02 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
in the amount of $2,460.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran retired from active duty after 36 years of 
service, from April 1946 to October 1982.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Committee on Waivers 
and Compromises (Committee) at the VA Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA disability compensation benefits in the amount of 
$2,460 was not properly created as the VA knew it was paying 
his daughters Chapter 35 Dependents Educational Assistance at 
the same time he was being paid for them as dependent school 
children.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment and 
also asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Further, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with 
the issue pertaining to the veteran's entitlement to waiver 
of recovery of the overpayment.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the issue of the validity of the creation 
of the overpayment indebtedness.  

2.  If the determination is adverse to 
the veteran and he files a timely notice 
of disagreement, the veteran should be 
provided a statement of the case.  If 
applicable, governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2).  The veteran 
should then be given the appropriate 
opportunity to perfect an appeal by 
filing a timely and adequate substantive 
appeal.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order.  No 
action is required of the veteran until he is notified.  The 
purpose of this remand is to ensure due process and to assist 
the veteran in the development of his claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



